 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   VESTER L. PATTERSON,                             No. 2:16-cv-0719 AC P
12                     Plaintiff,
13          v.                                        ORDER
14   JOHN CLARK KELSO,
15                     Defendant.
16

17          Plaintiff has filed a motion to vacate judgment and reopen the case pursuant to Federal

18   Rule of Civil Procedure 60(b)(6), on the ground that the court’s decision was contrary to the

19   Supreme Court’s holding in Simmons v. Himmelreish, 136 S. Ct. 1843 (2016).

20          Under Rule 60(b)(6), the court may relieve a party from a final judgment for “any . . .

21   reason that justifies relief.” Any motion for relief under Rule 60(b)(6) “must be made within a

22   reasonable time.” Fed. R. Civ. P. 60(c)(1). The complaint in this case was dismissed on the

23   grounds that the claims were barred by the Federal Tort Claims Act and the defendant was

24   immune from suit (ECF No. 25), and judgment was entered on August 2, 2016 (ECF No. 27). On

25   appeal, the Ninth Circuit affirmed this court’s decision and the mandate issued on February 2,

26   2018. ECF No. 36.

27          The Supreme Court’s opinion in Simmons was issued in 2016, and plaintiff has therefore

28   failed to bring his motion within a reasonable time. Furthermore, plaintiff already made this
                                                     1
 1   argument on appeal to the Ninth Circuit (Patterson v. Kelso, No 16-16489, ECF No. 13 at 9), and
 2   it was clearly rejected as the Ninth Circuit affirmed the decision in this case (ECF No. 35).
 3   Finally, even if plaintiff were correct and the holding in Simmons meant that he was not required
 4   to comply with the Federal Tort Claims Act, defendant Kelso would still be immune from suit.
 5   The motion will therefore be denied as untimely and for failure to establish any grounds that
 6   justify relief.
 7           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to vacate judgment and
 8   reopen the case (ECF No. 37) is denied.
 9   DATED: April 18, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
